Citation Nr: 1707814	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  11-12 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant , Appellant's Spouse



ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1964 to November 1968.  He died in May 2009.  The Appellant is the Veteran's daughter seeking DEA. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Appellant's DEA application. 

The appellant testified at a hearing before the undersigned Veteran Law Judge, in September 2016, and transcript of the hearing is of record.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had a 100 percent disability rating for service-connected PTSD effective April 1988. 

3.  The Appellant did not apply for DEA benefit before her 31st birthday.  



CONCLUSION OF LAW

The criteria for DEA benefits under Chapter 35, Title 38, United States Code, have not been met. 38 U.S.C.A. §§ 3501, 3512, 5103, 5103A (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.3021, 21.3030, 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   

Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the relevant facts are not in dispute.  As such, the Board need not determine whether the VA complied with VCAA, as duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

In sum, because there is no possibility that any additional notice or development would aid the Appellant in substantiating her claim, any deficiency of notice or of the duty to assist constitutes harmless error.


II. Entitlement for DEA Benefits

The Appellant seeks DEA benefits based on the Veteran's 100 percent disability rated for service-connected post-traumatic stress disorder (PTSD).  

In relevant part, basic eligibility for DEA benefits requires that a veteran be rated as permanent and totally (P&T) disabled by a service-connected disability or found to have died as a result of service or a service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021.

In this case, the Appellant meets the basic eligibility criteria because the Veteran was rated as P&T by way of a rating decision in April 1994 that granted a 100 percent disability rating effective April 1988.

Eligibility for DEA benefits for a child based on a veteran's P&T disability rating generally begins on the child's 18th birthday or upon successful completion of secondary schooling, whichever occurs first. 38 U.S.C.A. §§ 3501, 3512; 38 C.F.R. § 21.3041 (b).  However, this beginning date is delayed, where the veteran's P&T disability rating is assigned after the eligible child's 18th birthday, but before his/her 26th birthday.  38 C.F.R. § 21.3041(a)(2).  In such cases, the beginning date must be one of the following: (1) the date P&T disability rating became effective; (2) the date of notification of P&T disability rating; or (3) any date in between.  The eligible child is entitled to elect a date from the three aforementioned options, and the VA has an obligation to provide a written notice informing the eligible child of his/her right to elect beginning date of eligibility. 38 C.F.R. § 21.3041 (i).  

In this case, the record shows that the Appellant was born in June 1972.  As previously mention the Veteran was found to be P&T disabled in June 1994-when the Appellant was 22 years old-with an effective date of April 1988.  Accordingly, the beginning date of the Appellant's eligibility period can be April 1988, June 1994, or any date in between. 
The Board acknowledges that the required written notice was not sent to the Appellant informing her of her right to elect a beginning date of eligibility.  Rather, the RO elected the date of notification, June 1994, to calculate the period of DEA eligibility.  Given that the Appellant is trying to extend the period of eligibility, it does not benefit her to elect a beginning date earlier than the date of notification. Therefore, the deficiency in notice was harmless error because Appellant was not prejudiced by the RO assigning the latest beginning date of eligibility possible.  

The period of eligibility terminates 8 years after the beginning or the date a veteran is no longer rated as P&T disabled, whichever comes first. 38 C.F.R. § 21.3041 (a)(2)(i).  Here, as noted above, the Appellant's eligibility period for DEA benefit begun when notification of the veteran's P&T disability rating was sent in June 1994.  He was still rated as P&T disabled at the time of his death.  Therefore, the termination date of the Appellant's eligibility for DEA benefits is in June 2002- 8 years after the beginning. 

The Appellant filed VA form 22-5490, Dependents' Application for VA Education Benefits in October 2010.  She contends that the Board should extend the delimiting date beyond June 2002 so she can receive the DEA benefits.  The VA regulations preclude extension of eligibility period beyond the Appellant's 31st birthday except to the end of the educational term (quarter or semester or end of course) in which the delimiting date falls. 38 U.S.C.A. § 3512 (c); 38 C.F.R. §§ 21.3040 (d), 21.3041(g)(2).  As such, even if the Board was to grant extension of the delimiting date, it lacks the authority to grant extension beyond June 2003.  As the Appellant filed after she turned 31, the Board has sought but can find no legal basis for granting the benefit sought.  Considering that Appellant's application for DEA benefit was filed well after June 2003, granting an extension of the delimitating date is futile.  

The Board is sympathetic to the Appellant's assertion that the severity of her father's PTSD prevented him from understanding her eligibility for a DEA benefits and that she did not get access to his records until she became his fiduciary in 2004.  See Hearing Transcript at 4-5.  The regulations do not allow the Board to consider the severity of her father's impairment to make an exception.  There are no legal bases for the Board to award an extension of the delimiting date for DEA benefits beyond the Appellant's 31st birthday. 38 C.F.R. §§ 21.3040 (d), 21.3041.  

During the hearing, the Appellant indicated that her father filed for DEA benefits for her in 1994, and he was improperly denied. See Hearing Transcript at 5.  After thorough review of the record, the Board is unable to find any record of an application for DEA benefits filed by the Veteran.  

Notably, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  This "[t]he presumption of regularity is not absolute; it may be rebutted by the submission of 'clear evidence to the contrary.'" Ashley II at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)).   In this case, the Board finds insufficient evidence to overcome the presumption of regularity.  

Notwithstanding, it is important to clarify that DEA benefits are afforded to the Appellant herself.  As such, even if the Veteran filed an application within the period of eligibility, it would have been denied, as the Appellant herself was the one that is required to file the claim.  

Therefore, the Appellant is not entitled to DEA benefits because she did not file her claim within a period of eligibility. 




ORDER

Entitlement for Dependents' Educational Assistance is denied. 





____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


